Citation Nr: 0816464	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected post-traumatic stress disorder (PTSD), prior to 
October 24, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD, beginning October 24, 2007.

3.  Entitlement to service connection for gastroesophageal 
acid reflux disease (GERD), irritable bowel syndrome (IBS), 
or other gastrointestinal disability, to include as secondary 
to service-connected PTSD.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for vision loss.  




REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

In a substantive appeal filed with respect to the PTSD issue, 
received in September 2004, the veteran requested a hearing 
before a member of the Board.  The veteran indicated that he 
would accept a video hearing.  VA received written 
correspondences from the veteran in December 2006 and May 
2007 in which he withdrew his hearing request.  


FINDINGS OF FACT

1.  Prior to October 24, 2007, the veteran's PTSD was 
characterized by mild impairment.

2.  Beginning October 24, 2007, the evidence fails to shows 
that the veteran's PTSD was characterized by symptoms such as 
impairment of memory, judgment, speech, or abstract thinking, 
panic attacks, or flattened affect. 

3.  The competent medical evidence does not link GERD, IBS, 
or any other gastrointestinal disability to the veteran's 
active duty service, to include his in-service personal 
assault, or to his service-connected PTSD.

4.  The competent medical evidence does not link the 
veteran's headaches to his active duty service, to include 
his in-service personal assault.

5.  The competent medical evidence does not include a 
diagnosis of a sleep disorder.

6.  The competent medical evidence does not link the 
veteran's vision loss to his active duty service, to include 
his in-service personal assault.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 10 
percent for service-connected PTSD for the period prior to 
October 24, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).  

2.  The schedular criteria for an initial rating of in excess 
of 30 percent for service-connected PTSD beginning October 
24, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).  

3.  A gastrointestinal disorder, to include GERD and IBS, was 
not incurred in or aggravated during active service nor is 
any gastrointestinal disorder proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  A disability manifested by headaches was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  

5.  A sleep disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2007).  

6.  Vision loss was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication of any of the appealed issues.  The RO 
provided notice with respect to the veteran's service 
connection claims in correspondence dated in April 2005.  In 
that correspondence, which was provided prior to initial 
adjudication of the veteran's claim, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO also advised the veteran of what the evidence needed to 
show to establish entitlement to service connection for a 
disability claimed as secondary to a service-connected 
disability.  The RO also advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also specifically 
requested that the veteran send any evidence in his 
possession that pertained to the service connection claims.

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation; e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The RO provided notice with respect to the veteran's 
increased compensation claim in correspondence dated in 
December 2003.  In that correspondence, the RO explained that 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence needed to show 
that his service-connected condition had gotten worse.  The 
December 2003 notice, along with the March 2006 notice, 
adequately informed the veteran of what the evidence needed 
to show to establish entitlement to a higher rating for his 
PTSD.  Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  

The veteran has also demonstrated actual knowledge of what 
the evidence needed to show to establish entitlement to an 
increased rating for his PTSD.  For example, in a mental 
health expanded problem note, dated in October 2003, S.S., 
Nurse Practitioner, reported that the veteran was angry about 
his zero percent disability rating.  Also, in a statement 
dated in September 2004, the veteran cited suicidal thoughts, 
disorientation, neglect of personal hygiene, avoidance of 
stressful circumstances, depression, and having few friends 
as reasons he disagreed with his zero percent rating.  These 
are the types of criteria VA considers when rating PTSD.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2007). 

The RO also explained in the December 2003 notice what 
portion of the evidence the veteran was responsible for 
obtaining, and what portion VA was responsible for obtaining.  
The RO also essentially requested that the veteran send any 
evidence in his possession that pertained to the claim, 
namely, by requesting enough information about his records so 
that VA could obtain them on his behalf.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and Social Security Administration (SSA) records.  The 
veteran has also been provided with medical examinations for 
each of the claimed disabilities.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.



II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
noncompensable rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007) prior to October 24, 2007.  Beginning 
October 24, 2007, the veteran is assigned a 30 percent 
rating.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is prescribed for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. 4.130, 
Diagnostic Code 9411 (2007).  

A 30 percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   

Analysis

In a decision dated in March 2003, the Board found the 
veteran's statements regarding an in-service personal assault 
to be credible and granted service connection for PTSD as a 
result of this assault.  In implementing this decision, the 
RO assigned a zero percent rating in a decision dated in 
September 2003.  In a November 2007 rating decision, the RO 
increased the rating to 30 percent rating for the PTSD, 
effective October 24, 2007.  The veteran disagrees with these 
ratings and contends that higher ratings are warranted.  

In support of his claim, the veteran submitted a statement 
dated in September 2004, in which he asserted that he 
experienced thoughts of the in-service personal assault 
daily.  In an addendum to his substantive appeal, dated in 
September 2004, the veteran reported occasionally 
experiencing suicidal thoughts and disorientation.  The 
veteran claimed that he neglected his personal appearance and 
hygiene, and avoided stressful situations.  The veteran 
reported having few friends and feeling depressed.  

At a hearing before a Decision Review Officer at the RO in 
November 2003, the veteran stated that his interviews for the 
April 2003 and July 2003 VA examinations lasted only 10 and 
15 minutes respectively.  The veteran's representative 
asserted that Dr. S.H., a clinical psychologist with whom the 
veteran attended numerous therapy sessions, did not dispute 
the veteran's PTSD assessment.  The records of these 
sessions, the representative asserted, should be considered 
in determining the appropriate disability rating.  

In a statement received with his substantive appeal in 
September 2004, the veteran again described his in-service 
stressor and reported he thought about it daily.  The veteran 
also challenged the reliability of the VA examinations, 
noting that one examiner arrived late and the interviews 
lasted only 10 or 15 minutes.     

The veteran also submitted a statement from his ex-wife, 
T.B., dated in November 2003.  In that statement, T.B. stated 
that the veteran refused to get emotionally close to others 
and avoided social gatherings.  T.B. also recalled that the 
veteran had nightmares once or twice weekly during the 
marriage.  The veteran, according to T.B., attributed these 
to being assaulted in service.  

The medical evidence pertaining to the severity of the 
veteran's condition from the time he filed the original claim 
consists of progress notes from VAMC Omaha, dated from March 
2003 to May 2007; and VA PTSD examination reports, dated in 
June 1998, April 2003, July 2003 and October 2007.  The Board 
will first consider the severity of the veteran's PTSD as 
demonstrated by the evidence prior to October 24, 2007.

In the June 1998 VA examination report, Dr. E.G. described 
the veteran as depressed.  Dr. E.G. noted that the veteran 
had a dysfunctional life prior to service, which included an 
attempt to run away from home and the use of drugs.  The 
veteran was easily irritated and experienced flashbacks.  Dr. 
E.G. noted that the veteran had been unable to maintain 
steady employment or a steady relationship.  Dr. E.G. stated 
the veteran lived an isolative life, not realizing the effect 
of being beaten by a group of people prior to his discharge.  
Dr. E.G. diagnosed PTSD on Axis I and assigned a GAF score of 
45.

The April 2003 VA examination report was negative for any 
signs attributable to PTSD.  In that report, Dr. A.A. failed 
to diagnose PTSD and only diagnosed polysubstance abuse in 
remission on Axis I.  

To reconcile the discrepancies between the June 1998 and 
April 2003 VA examination reports, the RO provided the 
veteran with an examination in July 2003.  In a report of 
that examination, two separate physicians-Dr. E.R. and Dr. 
T.A.-concluded the veteran did not meet the criteria for 
PTSD.  Dr. E.R. discussed the veteran's pertinent background 
and current examination findings.  Notably, Dr. E.R. 
discussed the veteran's in-service assault that was the basis 
for granting service connection for PTSD.  Dr. E.R. stated 
that the veteran's claims file documented a history of 
truancy and misconduct as a teenager.  Dr. E.R. also stated 
that the veteran's main psychiatric illness of antisocial 
personality problems lead to poor decision-making and 
consequences resulting in legal problems throughout his life.  
Dr. E.R. noted that the veteran's relationship history was 
consistent with that.  

Outpatient records from VAMC Omaha showed that the veteran 
attended numerous therapy sessions with Dr. S.H., Clinical 
Psychologist, between May 2003 and October 2004.  The veteran 
also met with S.S., Nurse Practitioner, numerous times during 
the course of this appeal.  Notes of the sessions with both 
practitioners revealed GAF scores ranging from 40 to 45.  

Dr. S.H. reported in an outpatient PTSD clinic note, dated in 
July 2003, that the veteran was pre-occupied with his pending 
PTSD claim to the point that it made little sense for him to 
look at other areas of his life for therapeutic purposes 
while it was pending.  In another outpatient PTSD clinic 
note, dated in October 2003, Dr. S.H. noted the veteran's 
pre-occupation with acknowledgment from the government may be 
as much, if not more distressing than the event itself.  

Notes of sessions with S.S. were notable for subjective 
complaints of flashbacks, hypervigilance, exaggerated startle 
response, and irritability.  In a note of the veteran's 
initial treatment with S.S., dated in May 2003, S.S. 
acknowledged that the veteran had been granted service 
connection for PTSD.  S.S. diagnosed provisional PTSD and a 
history of polysubstance abuse on Axis I.  S.S. also noted 
that the veteran sought "justice" for the beating.  On 
occasion, S.S. observed deficiencies with insight, judgment, 
mood, and affect (see e.g. mental health expanded problem 
focused note, dated in October 2003).  Specifically, S.S. 
described the veteran as irritable, more focused on getting 
compensation than treatment, and angry towards the 
government.

The VAMC records also included a psychology consultation, 
dated in December 2003.  In that consultation, Dr. R.H. 
reported that a personality profile suggested hypotheses of 
psychological distress, lack of positive emotions, 
impulsivity, resentment, lack of trust, and feeling of being 
alone.  Dr. R.H. also noted that the veteran endorsed items 
suggestive of social discomfort/alienation.  Regarding 
personality issues that may impact treatment, Dr. R.H. stated 
that the results of the personality profile suggested that 
treatment may be a long process as it would take time for the 
veteran to develop trust in the therapist.  Dr. R.H. also 
stated it would take time for the veteran to determine 
changes that he might make to his benefit and then maintain 
focus of his efforts at making those changes.  

Upon reviewing this evidence, the Board first acknowledges 
the discrepancies with much of the medical evidence 
pertaining to the initial PTSD diagnosis.  Moreover, all 
three VA examination reports included a thorough discussion 
of the veteran's subjective complaints, objective examination 
findings, and history as found in the claims file.  On their 
faces, these reports appear to be reliable.  In determining 
whether the medical evidence confirms the PTSD diagnosis, the 
Board also observes that both Dr. S.H. and S.S. supported the 
initial PTSD diagnosis.  Both of these providers spent a 
substantial amount of time with the veteran and their 
agreement with the diagnosis is a reliable indicator that the 
veteran did in fact satisfy the criteria.  The Board finds 
that because at least some providers supported the PTSD 
diagnosis based on the DSM-IV criteria, and because there 
does not appear to be any reason to doubt the reliability of 
these findings, the PTSD diagnosis is confirmed.

In determining the extent to which the service-connected PTSD 
interfered with the veteran's level of social and 
occupational functioning prior to October 24, 2007, the Board 
acknowledges discrepancies in this area as well.  While the 
June 1998 VA examination report appeared to suggest the 
veteran's signs and symptoms were attributable solely to the 
PTSD, the April 2003 and July 2003 VA examination reports do 
not support a finding that any of the signs or symptoms were 
attributable to PTSD.  The notes from the sessions with Dr. 
S.H. provided few details concerning the extent to which the 
veteran's PTSD affected his level of functioning.  Dr. S.H.'s 
notes instead primarily reflected the veteran's complaints 
and frustrations regarding his assigned rating rather than 
the actual signs and symptoms of PTSD he exhibited.  Dr. R.H. 
also indicated that the veteran's symptoms during this period 
were due to the veteran's personality disorder rather than 
service-connected PTSD.  The numerous references in the 
veteran's records to his persistence in obtaining 
compensation rather than treatment provide additional 
evidence that many of his symptoms were not attributable to 
his service-connected PTSD.  

Despite these discrepancies concerning whether the veteran 
exhibited any signs or symptoms attributable to PTSD, the 
Board finds the evidence supports a 10 percent rating prior 
to October 24, 2007.  The evidence showed the veteran avoided 
social situations, was easily irritated, experienced 
flashbacks, had sleep difficulties (including nightmares), 
and had been unable to maintain steady employment or a steady 
relationship.  For reasons explained above, the competent 
medical evidence confirmed the PTSD diagnosis and it is not 
unreasonable to conclude that at least some of the veteran's 
signs and symptoms were attributable to the PTSD.  These 
characteristics support a 10 percent rating for the period 
prior to October 24, 2007.

The Board does not find, however, that the criteria for a 
higher rating of 30 percent have been shown prior to October 
24, 2007.  There is no evidence that PTSD caused the veteran 
to be unable to perform most occupational tasks.  Although 
the veteran reported symptoms such as suspiciousness and 
impairment of mood, the psychology consultation, dated in 
December 2003, suggests that these were due to his 
personality rather than PTSD.  Dr. E.R. and Dr. T.A.'s 
finding that the veteran's main psychiatric illness was 
antisocial personality also supports this finding.  The 
veteran's GAF scores of 40-45, which reflected serious 
impairment, do not support a higher rating because the 
evidence only shows that few, if any, of the veteran's 
symptoms were attributable to his PTSD. 

In making this finding, the Board acknowledges that unless 
the medical evidence separates the effects of one disorder 
from another, the Board must consider all symptoms in 
assigning a rating.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Here, however, the medical evidence is clear that few, if 
any, of the veteran's symptoms were the effects of his PTSD.
 
For the period beginning October 24, 2007, the Board finds 
that veteran's service-connected PTSD does not meet the 
criteria for a schedular rating in excess of 30 percent.  In 
the VA examination report of that date, Dr. M.N. confirmed 
the PTSD diagnosis.  Dr. M.N. confirmed that he had reviewed 
the claims file and discussed the veteran's in-service 
assault and pertinent history.  

On examination, Dr. M.N. detected anger and resentment from 
the veteran's presentation.  The veteran also reported 
nightmares, jumpiness, poor trust, avoidance and social 
isolation, and internally-processed anger.  The veteran 
reported flashbacks, sensitivity to reminders, 
hypervigilance, irritability, and exaggerated startle 
response.  The veteran reportedly recalled the in-service 
trauma on a daily basis.  The veteran also reported sleep 
difficulties as a result of these symptoms.  Dr. M.N. also 
noted the veteran's claims file reflected had been prescribed 
Ativan in the past.  Dr. M.N. found the veteran's speech to 
be logical.  The veteran exhibited no indication of 
hallucinations, delusions, or formal thought disorder.  The 
veteran was oriented in all spheres and had adequate memory 
and concentration.  

Dr. M.N. stated that the veteran had reported a reasonably 
full spectrum of PTSD symptoms.  Dr. M.N. stated that 
providers who had seen the veteran over the years had 
assigned lower GAF scores than in previous years.  Dr. M.N. 
stated that the veteran's level of social and industrial 
impairment directly ascribable to the diagnosed PTSD seemed 
to be a bit greater than what was previously found and rated.  
Dr. M.N. concluded that the veteran's PTSD would cause 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, but that 
the veteran would show generally satisfactory functioning 
with regard to routine behavior, self care, and normal 
conversation.  The doctor assigned a GAF score of 44.  

Dr. M.N. also noted the veteran's history of personality 
disorder features and chemical dependency/abuse.  Dr. M.N. 
estimated that approximately one half of the veteran's social 
and industrial impairment may properly be regarded as rising 
from his service-connected PTSD.

Upon reviewing all of the evidence in the claims file, 
including the October 2007 VA examination report, the Board 
finds no basis to grant a rating in excess of 30 percent, 
beginning October 24, 2007.  Notably, the evidence did not 
show that at any time the veteran's PTSD was characterized by 
symptoms such as flattened affect, impaired speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, or impaired abstract thinking.  
Although the evidence did show impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, the Board finds these were attributable to his 
personality disorder.  Both the October 2007 and July 2003 VA 
examination reports support the Board's finding.  Although 
Dr. M.N. assigned a GAF score of 44, the Board finds 
significant that he concluded that the veteran's PTSD would 
cause only occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Dr. M.N. thoroughly discussed pertinent history and 
stated he had interviewed the veteran for one hour.  Dr. M.N. 
also supported his findings with references to portions of 
the record.  For these reasons, the Board finds Dr. M.N.'s 
report to be a reliable indicator of the severity of the 
veteran's PTSD.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).



III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002)38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Gastrointestinal Disorder, to include GERD and IBS

In the veteran's claim for compensation benefits, dated in 
September 2004, he asserted that he had a gastrointestinal 
condition as a result of his military service, possibly 
related to his PTSD.  In his notice of disagreement, dated in 
August 2005, his representative asserted that the veteran 
believed his condition was related to his in-service assault 
or possibly his PTSD.  The veteran's representative submitted 
a short article linking medical conditions such as IBS, 
digestive disorders, or headaches to stress.  The veteran 
offered similar contentions in a statement submitted with his 
substantive appeal, dated in August 2006.  

The Board has reviewed the entire claims file, including the 
veteran's service medical records, VAMC treatment records, 
and a VA examination report, dated in January 2006.  The 
veteran's service medical records failed to show that the 
veteran was diagnosed with such a disorder during his active 
military service and the veteran failed to submit any 
evidence of such.  The veteran's VAMC treatment records also 
failed to show a current diagnosis of a gastrointestinal 
disorder.  Instead, VAMC treatment records showed the veteran 
denied gastrointestinal problems (see e.g. general medical 
note of March 2003).  These records provided no support for 
the veteran's claim.  

The VA examination report also failed to support the 
veteran's claim.  In that report, Dr. A.A. discussed the 
veteran's subjective complaints, which included reflux of all 
foods except ice cream.  The veteran reportedly took over-
the-counter antacids for relief.  The veteran denied 
vomiting, diarrhea, blood in his stool, or any specific 
factors that would modify the reflux.  Dr. A.A. diagnosed 
GERD, but stated that it was less likely than not that it was 
secondary to his PTSD.  

The veteran has provided no credible evidence that he 
currently has a gastrointestinal condition that began during 
his military service, or resulted from or was aggravated by 
his PTSD.  The Board has considered the veteran's lay 
statements regarding the etiology of his claimed 
gastrointestinal disorder, but declines to give them any 
weight.  The appellant is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layperson, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As for the citations and excerpts of medical literature 
provided by the veteran, they do not pertain to the veteran's 
condition.  Thus, they provide no support for his claim.

Headaches, A Sleep Disorder, and Vision Loss

In an addendum to his substantive appeal, dated in August 
2006, the veteran asserted that he had a headache condition 
that had existed since he was assaulted in service.  The 
veteran also claimed the assault resulted in a sleep 
disorder.  The veteran stated that his sleep disorder was 
manifested by nightmares on a regular basis that disrupted 
his sleep.  Regarding the vision loss, the veteran claimed 
that he suffered from a vision disorder in his left eye since 
the time of his assault in service.  

In the veteran's notice of disagreement, dated in August 
2005, his representative cited evidence in the record showing 
the veteran had nightmares to support his sleep disorder 
claim.  

The medical evidence pertaining to the headaches and sleep 
disorder claims is found in VAMC treatment records and a VA 
examination report, dated in January 2006.  In the January 
2006 VA examination report, Dr. A.A. confirmed that she had 
reviewed the veteran's claims file prior to conducting the 
examination.  Dr. A.A. discussed the veteran's pertinent 
medical history, including his service-connected PTSD due to 
in-service personal assault.  Dr. A.A. also discussed the 
veteran's subjective complaints.  Regarding the headaches, 
the veteran reported that he experienced bitemporal headaches 
that went into his eyes and sometimes were felt in the back 
of his neck.  The headaches occurred weekly and lasted for 
several hours or until he went to sleep.  The veteran 
reported that these headaches began when he was discharged 
from the military in 1972.  Regarding the sleep disorder 
claim, the veteran reported an inability to sleep more than 
three hours at a time.  This had been going on for 30 years 
or more according to the veteran.  The veteran denied ever 
having a sleep study or taking any medications for sleep.  
Dr. A.A. diagnosed "headaches," but concluded that it was 
less likely than not that the headaches were secondary to 
military service.  Dr. A.A. concluded that the veteran did 
not have a separate sleep disorder.     

The Board finds Dr. A.A.'s report to be probative and 
weighing against the veteran's claim.  Although she provided 
no reasons for her conclusion that the headaches were less 
likely than not secondary to military service, she discussed 
the veteran's pertinent medical and military history, and the 
veteran's subjective complaints.  This confirmed that she had 
based her opinion on the relevant information and the Board 
has no reason to doubt the reliability of this report.  For 
the same reasons, the Board finds Dr. A.A.'s opinion 
regarding the sleep disorder to be probative.  

The VAMC treatment records also failed to support the 
veteran's headache or sleep disorder claims.  In a general 
medicine progress note, dated in March 2003, Dr. L.W. stated 
the veteran had no history of chronic or recurrent headache.  
Thus, the VAMC treatment records do not even support a 
finding that the veteran has a diagnosis of headaches.  The 
VAMC treatment records were also absent for a diagnosis of 
any sleep disorder.  

As for the veteran's reports of nightmares, these are 
symptoms that have been considered in the rating for his 
PTSD; they do not represent a separate, compensable 
disability.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current sleep 
disorder has been clinically shown, the Board has no basis 
upon which to base compensation.

In a VA eye examination report, Dr. M.G. noted the veteran's 
history of strabismus, thyroid orbitopathy, and 
hyperthyroidism.  Dr. M.G. discussed pertinent examination 
findings and noted that the veteran's eyes were "very 
healthy," his vision was "excellent," and that he had 
"minimal" diplopia.  Regarding the etiology of the 
diplopia, Dr. M.G. noted that it was possible that it was 
exacerbated by the trauma suffered from the assault to his 
head.  Dr. M.G. also stated, however, that there were 
multiple components to the diplopia including a history of 
strabismus as a child, a history of thyroid orbitopathy, as 
well as the trauma.  Dr. M.G. stated that it may be that all 
of these factors were playing a component in his problems.  

Dr. M.G.'s opinion is legally insufficient to base a grant of 
service connection.  Dr. M.G. only concluded it was possible, 
rather than probable, that the veteran's current condition 
was associated with his in-service head injury.  As such, 
this opinion is speculative and without the requisite degree 
of medical certainty.  The Board gives it little probative 
weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The VAMC treatment records also failed to support the 
veteran's eye disorder claim.  In VA clinical eye examination 
reports, dated in October 2005, Dr. J.E. reported that the 
veteran's ocular history was negative for injury.  
Examination was significant for presbyopia in both eyes, but 
was negative for any other abnormalities.  In a general 
medicine progress note, dated in March 2003, Dr. L.W. stated 
the veteran had no history of blurred vision.  Neither of 
these reports, nor any other reports among the veteran's VAMC 
treatment records, related an eye disorder, to include vision 
loss, to the veteran's active duty service, to include his 
in-service assault.

Reasonable Doubt

In reaching these conclusions, the Board acknowledges that 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 U.S.C.A. § 5107 (West 2002).  The preponderance of the 
evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  An initial rating of 10 percent for service-connected 
PTSD, for the period prior to October 24, 2007, is granted.

2.  An initial rating in excess of 30 percent for service-
connected PTSD for the period beginning October 24, 2007 is 
denied.

3.  Service connection for GERD, IBS, or other 
gastrointestinal disability is denied.

4.  Service connection for headaches is denied.

5.  Service connection for a sleep disorder is denied.

6.  Service connection for vision loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


